Atkinson, Presiding Justice,
1. “Generally speaking a complaint in ejectment is sufficient if it contains averments that the plaintiff is entitled to possession and that the defendant wrongfully or unlawfully keeps him out of possession.” Kauffman v. Deese, 205 Ga. 841 (3), (55 S. E. 2d, 358), and citations.
2. The amendment to the present petition met and cured the deficiencies pointed out by the special demurrer.
3. The petition as amended set out a cause of action, and the trial court-erred in sustaining the defendant’s general and special grounds of demurrer.

Judgment reversed.


All the Justices concur.

C. C. Crockett, for plaintiff.
R. I. Stephens, for defendant.